Exhibit 10(d)44



SECOND AMENDMENT

TO

DECOMMISSIONING TRUST AGREEMENT

 

This Second Amendment to DECOMMISSIONING TRUST AGREEMENT (the Amendment") is
entered into as of this 31st day of December , 2007, by and between CAJUN
ELECTRIC POWER COOPERATIVE, INC., an electric cooperative corporation organized
under the laws of the State of Louisiana, (the "Settlor"), and MELLON BANK,
N.A., as Trustee (the "Trustee"), a national banking association having trust
powers.

WHEREAS, the Settlor and the Trustee have entered into a Decommissioning Trust
Agreement dated as of December 23, 1997 (the "Agreement") relating to Settlor's
30% interest in River Bend Nuclear Generating Unit I;

WHEREAS, the Settlor has entered into a settlement agreement (the "Settlement
Agreement") with Entergy Gulf States, Inc. ("EGSI") and the Rural Utilities
Services of the United States Department of Agriculture ("RUS");

WHEREAS, EGSI acquired Settlor's 30% interest in the River Bend Nuclear
Generating Unit I;

WHEREAS, on December 23, 2003, the Settlor and the Trustee entered into the
First Amendment to the Agreement, in order to comply with certain changes in
applicable regulations of the Nuclear Regulatory Commission ("NRC");

WHEREAS, Section 9.1 of the Agreement provides that the Agreement cannot be
amended except for administrative provisions, governing law provisions or to
comply with regulatory requirements and such amendments must be consented to in
writing by the Trustee, EGSI and RUS;

WHEREAS, EGSI has certain rights and responsibilities pursuant to the Agreement
and Settlement Agreement;

WHEREAS, Entergy Gulf States Louisiana, LLC ("EGSL") hereby represents to
Trustee, Settlor and RUS that:

A. On December 31, 2007, EGSI implemented a joint separation plan, pursuant to
which, among other things, EGSI implemented a merger by division that allocated
less than half of its assets, but substantially all of its Texas assets and
certain other assets, to a new Texas entity, Entergy Texas, Inc. ("ETI") while
retaining substantially all of its Louisiana assets, including River Bend Unit
No. 1; EGSI distributed the stock of ETI to its parent, Entergy Corporation
("Entergy"); Entergy distributed the stock of EGSI to a new Texas subsidiary,
EGS Holdings, Inc. ("EGSH"); and EGSI merged into a new Louisiana limited
liability company, EGSL, and EGSL thereby succeeded to EGSI's rights and
responsibilities under the Agreement and Settlement Agreement, including with
respect to the 30% interest in the River Bend Nuclear Generating Unit 1. EGSL is
an indirect subsidiary of Entergy and is a regulated public utility engaged in
the generation, transmission and distribution of electricity to wholesale and
retail customers in certain parishes in the State of Louisiana.

B. It was and is intended that the merger of EGSI into EGSL qualify as a
tax-free reorganization under IRC Section 368(a)(1) (F). Pursuant to Treas. Reg.
section 301.7701-3, EGSL has elected to be classified as a corporation for
federal income tax purposes.

WHEREAS, each party hereby warrants and represents to each other that it has
full authority to enter into this Amendment upon the terms and conditions hereof
and that the individual executing this Amendment on its behalf has the requisite
authority to bind the respective party to the Amendment.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Settlor and the Trustee hereby agree as follows:

1. The representations set forth above are incorporated herein by the reference
thereto.

2. Pursuant to the merger of EGSI into EGSL on December 31, 2007, EGSL succeeded
EGSI under the Agreement and Settlement Agreement and has the same rights and
responsibilities that EGSI previously had under the Agreement and Settlement
Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective duly authorized officers as of the effective date
indicated on the first page hereof.



Authorized Signer of
MELLON BANK, N.A.

By: /s/ Glen R. Metzger
Name: Glen R. Metzger
Title: Assistant Vice President

 

Authorized Signer of
Cajun Electric Power Cooperative, Inc.

By: /s/ Ralph R. Mabey
Name: Ralph R. Mabey
Title: Trustee

 

 

 

 

Authorized Signer of
Entergy Gulf States Louisiana, LLC.


By: /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer

 

Authorized Signer of
Rural Utilities Services of the United States Department of Agriculture

By: /s/ James M. Andrew
Name: James M. Andrew
Title: Administrator

 

 